Citation Nr: 9907446	
Decision Date: 03/19/99    Archive Date: 03/24/99

DOCKET NO.  97-26 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The veteran had active service from September 1976 to 
September 1979.


REMAND

Upon VA PTSD examination dictated in October 1995, the 
examiner noted Axis I diagnoses of polysubstance dependence; 
past history, multiple substance dependencies; PTSD, chronic, 
moderate; and depressive disorder, chronic, in part related 
to the other diagnoses above.  A personality disorder, not 
otherwise specified with some of the features of the 
dependent, schizoid and the obsessional personality traits, 
was also noted.  The examiner further noted traumatic 
stressors, severe in level, during military service in 
Germany.  Continued treatment was recommended.  The examiner 
noted that the claims file was not available for review.  A 
psychological examination dated in April 1988 was noted as 
having been reviewed as well as a report of hospitalization 
dated in December 1988, and a social and industrial history 
for PTSD dated in October 1995.  The Board of Veterans' 
Appeals (Board) notes that the aforementioned psychological 
examination dated in April 1988, and the report of 
hospitalization dated in December 1988, have not been 
associated with the veteran's claims folder.  The social and 
industrial history compiled by P.Y., MSW, reflects the 
veteran reported four separate stressors during his military 
service.  The veteran reported being required to hold a hot 
and crackling ammunition round by his sergeant while in a 
tank on a firing range; being beaten up by a fellow soldier 
resulting in three lost teeth; listening to the screams of an 
Irish soldier who had been run over ("cut in half and 
killed") by a truck during NATO maneuvers; and an attack by 
a fellow soldier during maneuvers.

In October 1996, the regional office (RO) received a written 
statement of four stressors from the veteran.  The veteran 
reported being made to hold a hot and crackling ammunition 
round by his sergeant before reloading into a tank at a range 
in Grafenwehr in early 1977.  The veteran reported his 
recollection of the sergeant's name.  Secondly, the veteran 
reported seeing "half a body or not quite" of a soldier 
sticking out of the ground and screaming during a NATO 
exercise near the French and German border.  The veteran 
reported the exercise was called "Senelager" by the 
soldiers and involved British, Irish, Scotch, German, French, 
and American troops.  The veteran reported the body was that 
of an Irish soldier who had been run over by a fuel truck.  
The soldier died after approximately thirty minutes.  The 
third stressor reported by the veteran occurred in late 1978 
or early 1979 at Ayers Kaserne base.  The veteran reported 
being attacked by a fellow soldier and reported the name of 
the soldier.  The veteran reported that he lost three front 
teeth, his lip was gashed, and his stomach "felt like crap" 
for 3-4 days.  The veteran further reported that he received 
an Article 15 and demotion because Captain M. said he missed 
formation.  The veteran stated he believed Captain M. tried 
to have him killed.  The final stressor reported by the 
veteran occurred in 1979 on the East German border.  The 
veteran reported he was sitting in the back of a 2-1/2 ton 
truck when it nearly went off a cliff.

Additionally, it does not appear that the RO attempted to 
verify the other reported in-service stressors.  The Board 
recognizes that the veteran has not reported detailed 
information, but more specific names, dates, and unit 
designation information were given by the veteran during his 
August 1997 hearing.  Prior to determining the merits of the 
veteran's claim, the Board is of the opinion that remand for 
further attempts at stressor verification and association of 
additional medical records would be useful.

Accordingly, the case is REMANDED for the following actions:

1. The RO should attempt to locate the 
April 1988 psychological evaluation 
and the December 1988 hospitalization 
report referred to by the VA 
psychiatrist in his October 1995 VA 
psychiatric evaluation of the veteran 
as well as any records that may be on 
file at the Seattle VA Medical Center.  
The RO should also request the service 
department to make a further search 
for any service medical records for 
the veteran which may still be on 
file. 

2.  The veteran should be requested to 
clarify and provide any additional 
details regarding the stressful events 
claimed to have caused PTSD.  These are 
set forth in VA medical records and 
correspondence from the veteran.  The 
veteran should provide as much detailed 
information as possible regarding the 
dates, places, names, and detailed 
descriptions pertinent to the claimed 
stressful events.  The veteran should 
also be advised of the probative value of 
any lay statements from comrades with 
whom he served who participated or 
witnessed or had knowledge of any of the 
alleged stressful events in service.  The 
veteran is advised that this information 
is necessary to obtain supportive 
evidence of the stressful events and that 
he must be as specific as possible 
because without such details an adequate 
search for verifying information can not 
be conducted. 

3.  The RO should send a copy of any 
stressor statements and identifying 
information supplied by the veteran, all 
associated documents/statements 
pertaining to alleged stressors, the 
veteran's service personnel records, and 
his DD Form 214 to the U.S. Army Services 
Center for Research of Unit Records 
(USASCRUR) [previously the United States 
Army and Joint Services Environmental 
Support Group (ESG)], 7798 Cissna Road, 
Suite 101, Springfield, Virginia 22150.  
That organization should be requested to 
provide any information that might 
corroborate each of the veteran's alleged 
stressors.  

4. The RO should make a specific 
determination, with respect to each 
stressor cited above (as well as any 
additional stressor(s) cited by the 
veteran), if there is sufficient evidence 
to support his contention that he was 
exposed to a stressor or stressors in 
service, and if so, which stressor(s) is 
verified.  All credibility issues related 
to this matter should be addressed at 
this time.  The RO should then compile a 
list of all stressors deemed verified.

5.  The veteran should be afforded an 
additional comprehensive VA psychiatric 
examination.  In connection with any 
examination ordered, the RO must specify 
for the psychiatrist the stressor(s) it 
has determined are corroborated by the 
evidence of record. If a diagnosis of 
PTSD is deemed appropriate, the examiner 
should state the likelihood of a link 
between the current symptomatology and 
one or more of the verified in-service 
stressors.  A copy of the claims folder 
and this REMAND must be made available to 
the psychiatrist for review prior to the 
examination.

6.  The RO should review the record and 
ensure that all the above actions have 
been requested or completed as 
appropriate.  The RO should then review 
the case and consider the veteran's claim 
of entitlement to service connection for 
PTSD on a de novo basis.  If the decision 
remains adverse to the veteran, he and 
his representative should be furnished 
with a supplemental statement of the case 
which summarizes the pertinent evidence, 
fully cites the applicable legal 
provisions, and reflects detailed reasons 
and bases for the decision.  The veteran 
should then be afforded the applicable 
time to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


- 6 -


